DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Preliminary Amendment
Applicant’s preliminary amendment filed 6/8/2020 has been entered. The claims 3, 6-9, 14, 18, 19, 21, 29, 31, 33-37 and 41 have been amended. The claims 5, 10-13, 15-17, 20, 22-28, 30, 32 and 38-40 have been cancelled. The claims 1-4, 6-9, 14, 18, 19, 21, 29, 31, 33-37 and 41 are pending in the current application.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29 and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The claim 29 recites “each one operating as set out in any preceding claim” at lines 3-4 of the claim 29 while the claim 29 is dependent upon the claim 1.  However, the dependent claim 29 cannot refer to any preceding dependent claim (including any cancelled claim) which is distinct and separate from the dependent claim 29. It is uncertain that any preceding claim applicant refers to. The scope of the claim invention is uncertainly defined. 
The claim 41 recites “[a] computer program, computer program product or computer readable medium” at lines 1-2 of the claim 41. It is unclear whether the claim 41 is directed to a machine, process, manufacture, or composition of matter. A single claim cannot be directed to both a computer program product and a method of using the computer program product. The claim 41 could be a computer program product claim, or a computer program or transitory computer readable medium. It is uncertain whether a computer program product or a computer program or a computer readable medium is claimed in a single claim. The scope of the claim invention is uncertainly defined. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 41 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.   
The claim 41 recites “[a] computer program”. However, software program or program instructions or code instructions is non-statutory. See Diehr, 450 U.S. at 185-86, 209 USPQ at 8. In re Sarkar, 588 F.2d 1330, 1333, 200 USPQ 132, 137 (CCPA 1978). Abele, 684 F.2d at 907, 214 USPQ at 687. See also In re Johnson, 589 F.2d 1070, 1077, 200 USPQ 199, 206 (CCPA 1978).The claim 20 is thus non-statutory. 
Ex Pare Rosario Uceda-Sosa Appeal No. 2008-001632 recognizes, “we note that all the dictionary definitions…confirm that a middleware module is well-known in the art as a computer software or computer program. While the claimed software program can be carried out by a computer, the instructions in such a program are not carried out by said computer until they are actually run on said computer”. Computer program per se is non-statutory. See Diehr, 450 U.S. at 185-86, 209 USPQ at 8. In re Sarkar, 588 F.2d 1330, 1333, 200 USPQ 132, 137 (CCPA 1978). Abele, 684 F.2d at 907, 214 USPQ at 687. See also In re Johnson, 589 F.2d 1070, 1077, 200 USPQ 199, 206 (CCPA 1978).
The claim 41 fails to go beyond a recitation of the manipulation of abstract ideas. In re Bilski, 88 USPQ2d 1385 (Fed. Cir. 2008). In re Abele and Marshall, 214 USPQ 682 (C.C.P.A. 1982). Ex parte Halligan, 89 USPQ2d 1355, U.S. Patent and Trademark Office Appeal No. 2008-1588. Ex parte Jakobsson, 84 USPQ2d 1511, U.S. Patent and Trademark Office Appeal No. 2006-2107, Decided April 16, 2007. Ex parte Cornea-Hasegan, 89 USPQ2d 1557 (Bd. Pat. App. & Int. 2009). Ex parte Langemyr, 89 USPQ2d 1988, U.S. Patent and Trademark Office Appeal No. 2008-1495. Ex Parte David Myr, Appeal No. 2009-005949, Decided Sept. 18, 2009. Ex Parte George Henry Forman, Appeal No. 2008-005348, Decided August 17, 2009. Ex parte Srinivas Gutta and Kaushal Kurapati, Appeal No. 2008-004366, Decided August 10, 2009. Ex Parte Rodney Daughtrey, Appeal No. 2008-000202, Decided April 8, 2009.  
The claimed program constitutes abstract idea. The subject matter which courts have found to be outside of, or exceptions to, the four statutory categories of invention is limited to abstract ideas, laws of nature and physical phenomena. A claim that attempts to patent an abstract idea is ineligible subject matter under 35 U.S.C. 101. See Bilski, 130 S. Ct. at 3230. 
Alice Corp. v. CLS Bank Int’l., the Federal Circuit has held that claims directed to a data structure or a program are not patent-eligible, affirming the district court's summary judgment of invalidity.  See Digitech Image Techs., LLC v. Elecs. for Imaging, Inc. (Fed. Cir. July 11, 2014). 
The claim 41 is rejected under 35 USC 101 as being directed to non-statutory subject matter.  The claim 41 recites “[a] computer program, computer program product or computer readable medium”. 
Using a broadest reasonable interpretation of computer readable medium, such medium is considered as anything on which the instructions are provided and last for more than a short period of time, such as secondary or persistent long term computer storage like read only memory (ROM), optical or magnetic disks, compact-disc read only memory (CD-ROM).  The claimed computer readable r medium is not necessarily non-transitory computer readable medium. The claimed computer readable medium is not limited to non-transitory computer readable medium. The claim invention in the claim 41 is thus non-statutory subject matter. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4, 6-8, 14, 18, 19, 21, 29, 33-36 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Morein US-PGPUB No. 2019/0122642 (hereinafter Morein based on the provisional application 62/508,240’s filing date) in view of Lu et al. US-PGPUB No. 2011/0096990 (hereinafter Lu); Ninan et al. US-PGPUB No. 2018/0176535 (hereinafter Ninan) and Young et al. US-PGPUB No. 2018/0357749 (hereinafter Young based on the provisional application 62/517,835’s filing date). 
Re Claim 1: 
Morein-provisional implicitly teaches method of processing visual information for display on a screen in a Virtual Reality or Augmented Reality (VR/AR) system comprising a central control unit and a user display device (Morein-provisional teaches at Paragraph 0046 “the field of view image 202 shows the extent of the observable virtual or real world that is seen at any given moment….the field of view image spans the observable world as seen through the single eye”), the method comprising: 
determining a first region and a second region of a frame of visual information (Morein-provisional teaches at Paragraph 0046 that the field of view image spans the peripheral and central vision areas for one or both eyes); 
discarding visual information corresponding to the second region of the frame (Morein-provisional implicitly teaches the claim limitation. 
Morein-provisional teaches at Paragraph 0046 that the field of view image spans the peripheral and central vision areas for one or both eyes. Morein-provisional teaches at Paragraph 0051 that the field of view image 304 spans the field of view but has fewer pixels than the field of view image 204 and at Paragraph 0061 that the field of view renderer 408 renders the field of view image at a defined resolution that is less than the defined resolution of the foveal image…the resolution of the field of view image decreases on the HMD device. 
Morein-provisional teaches at Paragraph 0100 that the field of view image is up-scaled such that a loss of sharpness may exist outside of the foveal region and at Paragraph 0082 that the field of view image is rendered according to the pre-specified resolution for the combined image outside of the foveal region. For example, the pre-specified resolution may account for the rendering time limits and limits on bandwidth. The pre-specified resolution accounts for the later upscaling of the field of view image on the HMD device…the field of view image when rendered from the image specification is clearer and has fewer pixels than the up-scaled version of the field of view image); 
processing visual information corresponding to the first region of the frame (Morein-provisional teaches at Paragraph 0060 that the foveal renderer 406 includes functionality to generate a foveal image for the foveal region); 
obtaining replacement visual information corresponding to the second region of the frame (Morein-provisional implicitly teaches the claim limitation. 
Morein-provisional teaches at Paragraph 0046 that the field of view image spans the peripheral and central vision areas for one or both eyes. Morein-provisional teaches at Paragraph 0051 that the field of view image 304 spans the field of view but has fewer pixels than the field of view image 204 and at Paragraph 0061 that the field of view renderer 408 renders the field of view image at a defined resolution that is less than the defined resolution of the foveal image…the resolution of the field of view image decreases on the HMD device); 
displaying the replacement visual information on a second portion of the screen (Morein-provisional teaches at Paragraph 0095 that the pixels of the display are updated according to the combined image and at Paragraph 0099 that the frame sent from a host device to an HMD device includes a foveal image 902 that is separate and distinct from the view of view image 904…the field of view image 904 includes….surrounding area including other ducks that are outside of the foveal region. 
Morein-provisional teaches at Paragraph 0063 that the HMD device 402 includes a combined image generator 412 and at least one display 414 and at Paragraph 0064 that the combined image generator 412…that includes functionality to obtain a foveal image and a field of view image (including the peripheral image) and at Paragraph 0066 that the foveal buffer 418….for storing the foveal image and at Paragraph 0069 that the line buffers 426…for storing the field of view image including the peripheral image…the number of line buffers may be dependent on the rate at which lines of the field of view image is received); 
wherein the visual information of the first region of the frame is transmitted from the central control unit to the user display device subsequent to discarding the visual information corresponding to the second region of the frame (Morein-provisional teaches at Paragraph 0099 that the frame sent from a host device to an HMD device includes a foveal image 902 that is separate and distinct from the view of view image 904…the field of view image 904 includes….surrounding area including other ducks that are outside of the foveal region. The resolution of the foveal image is maximal while the resolution of the field of view image may be less than the foveal image. Morein-provisional teaches at Paragraph 00100 that a loss of sharpness may exist outside of the foveal region. One or more embodiments may provide substantial bandwidth usage savings by sending a frame having the foveal image separate from the field of view image. 

Morein-provisional teaches at Paragraph 0092 that while the foveal image is received, the foveal image is stored in the foveal image buffer. 
Morein-provisional teaches at Paragraph 0082 that the host device renders the foveal image using the coordinate according to the pre-specified resolution for the foveal region and at Paragraph 0085 that the transmission is from the host interface to the receiver interface…the amount of data transmitted for the frame is less than if a combined image were transmitted. 
Morein-provisional teaches at Paragraph 0046 that the field of view image spans the peripheral and central vision areas for one or both eyes. Morein-provisional teaches at Paragraph 0051 that the field of view image 304 spans the field of view but has fewer pixels than the field of view image 204 and at Paragraph 0061 that the field of view renderer 408 renders the field of view image at a defined resolution that is less than the defined resolution of the foveal image…the resolution of the field of view image decreases on the HMD device. 
). 

Lu/Ninan explicitly teaches the claim limitation: 
discarding visual information corresponding to the second region of the frame (Lu teaches at Paragraph 0011 that the intelligent module analyzes the region of non-interest and creates an identifier to identify a background to be ignored and at Paragraph 0012 that the non-
ROI image….may be discarded without any further process. 
Lu teaches at Paragraph 0031 that an EL background ignored identifier and a BL background ignored identifier are used as new frame to indicate whether the non-ROI is ignored in the EL bit stream and at Paragraph 0033 that an encoder is configured to down-sample the image to obtain a BL image and crop the ROI from the image and the encoder is configured to code the BL image to generate a BL bit stream and BL information…the ROI and the non-ROI of the BL image are coded in different slices. 
Lu teaches at Paragraph 00450 that the video encoder 400…configured to analyze the non-ROI image of the original image and determine whether the non-ROI of the image has substantial changes from a previous non-ROI in image. 
Ninan teaches at Paragraph 0030 that image data in other regions of the viewer’s vision field can be greatly compressed and/or down-sampled and at Paragraph 0075 that the non-focal-vision image layers may comprise pixel values of relative low spatial resolution, non-focal-vision frame rate, relatively low dynamic range, relatively narrow color gamut as transmitted in the video signal from one or more upstream devices. 
Young-provisional teaches at FIG. 4 and Paragraph 0061 that the intermediate foveated region pixel 412 may still be referred to as one pixel because it is treated as a single pixel by a graphics pipeline for at least part of the rendering process. For example, the graphics pipeline of a VR system may store only one color value for pixel 412 per frame rendered and at Paragraph 0062 that the non-foveated pixel 414 is treated as a single pixel having only one color value stored per frame while also projected onto more than one pixel); 
processing visual information corresponding to the first region of the frame (Lu teaches at Paragraph 0011 that an EL encoder module is employed to generate an enhancement layer bit stream by coding the cropped ROI image depending on the base layer information. 
Lu teaches at Paragraph 0030 that an effective background ignored identifier indicates EL-coding only the ROI. Lu teaches at Paragraph 0033 that an encoder is configured to down-sample the image to obtain a BL image and crop the ROI from the image and the encoder is configured to code the BL image to generate a BL bit stream and BL information…the ROI and the non-ROI of the BL image are coded in different slices. 
Ninan teaches at Paragraph 0061 that in response to determining that network connections do not support a relatively high bandwidth, the size and/or shape of the safety vision field region may be dynamically shrunk at runtime over the eye’s foveal region. 
Young-provisional teaches at FIG. 4 and Paragraph 0060 that the foveated region pixel 410 corresponds to a native resolution pixel); 
obtaining replacement visual information corresponding to the second region of the frame (Lu teaches down-sampling the non-ROI of the BL image and up-sampling the non-ROI of the BL image. 
Lu teaches at Paragraph 0013 down-sampling the original image to obtain a base layer image and encoding the base layer image to generate a base layer bit stream and base layer data. Lu teaches at Paragraph 0038 the decoder is configured to up-sample the non-ROI of the reconstructed BL image to obtain the non-ROI of the image and combine the reconstructed ROI image and the up-sampled non-ROI to obtain one whole monitoring image and at Paragraph 0039 up-sample the non-ROI of the reconstructed BL image to obtain the non-ROI of the original image. 
Lu teaches at Paragraph 0011 that the intelligent module analyzes the region of non-interest and creates an identifier to identify a background to be ignored and at Paragraph 0012 that the non-ROI image….may be discarded without any further process. Lu teaches at Paragraph 0012 that the non-ROI image may be up-sampled to recreate the original non-ROI images and combined it with the ROI image to recreate the original image. 
Lu teaches at Paragraph 0038 that the decoder is configured to up-sample the non-ROI of the reconstructed BL image to obtain the non-ROI of the image. 
Ninan teaches at Paragraph 0030 that image data in other regions of the viewer’s vision field can be greatly compressed and/or down-sampled and at Paragraph 0075 that the non-focal-vision image layers may comprise pixel values of relative low spatial resolution, non-focal-vision frame rate, relatively low dynamic range, relatively narrow color gamut as transmitted in the video signal from one or more upstream devices. Ninan teaches at Paragraph 0075-0080 that image data in the non-focal vision image layers may be cached and served out at a relatively low data rate to the downstream recipient device…the non-focal-vision image layers may comprise pixel values of relatively narrow color gamut…spatial up-sampling may be applied to the pixel values in the non-focal vision image layers before the up-sampled pixel values are rendered in the viewer’s display device and at Paragraph 0088 that the remaining image layers in the plurality of image layers corresponding to the viewer’s non-focal-vision regions can be set in the decreasing order of color representation accuracy. 
Young-provisional teaches at FIG. 4 and Paragraph 0061 that the intermediate foveated region pixel 412 may still be referred to as one pixel because it is treated as a single pixel by a graphics pipeline for at least part of the rendering process. For example, the graphics pipeline of a VR system may store only one color value for pixel 412 per frame rendered and at Paragraph 0062 that the non-foveated pixel 414 is treated as a single pixel having only one color value stored per frame while also projected onto more than one pixel); 
displaying the replacement visual information on a second portion of the screen (Lu teaches at Paragraph 0038 the decoder is configured to up-sample the non-ROI of the reconstructed BL image to obtain the non-ROI of the image and combine the reconstructed ROI image and the up-sampled non-ROI to obtain one whole monitoring image and at Paragraph 0039 up-sample the non-ROI of the reconstructed BL image to obtain the non-ROI of the original image. 
Lu teaches at Paragraph 0058 that the ROI may have higher resolution to prevent content details thereof from losing and at Paragraph 0060 that the encoder module 320 is configured to code the ROI image received from the ROI cropping module 310 to generate a coded bit stream….The transmission module 330 is configured to transmit the background ignored identifier. 
Ninan teaches at Paragraph 0072 that the reconstructed image buffer may be used to drive/render image content derived from the omni-directional image on the viewer’s display device and at Paragraph 0074 that image data in the focal-vision image layer may be cached and served out at a relatively high data rate to the downstream recipient device at upstream devices….the focal-vision image layer may comprise pixel values of widest color gamut. 
Ninan teaches at Paragraph 0075-0080 that image data in the non-focal vision image layers may be cached and served out at a relatively low data rate to the downstream recipient device…the non-focal-vision image layers may comprise pixel values of relatively narrow color gamut…spatial up-sampling may be applied to the pixel values in the non-focal vision image layers before the up-sampled pixel values are rendered in the viewer’s display device and at Paragraph 0088 that the remaining image layers in the plurality of image layers corresponding to the viewer’s non-focal-vision regions can be set in the decreasing order of color representation accuracy. 
Young-provisional teaches at FIG. 4 and Paragraph 0061 that the intermediate foveated region pixel 412 may still be referred to as one pixel because it is treated as a single pixel by a graphics pipeline for at least part of the rendering process. For example, the graphics pipeline of a VR system may store only one color value for pixel 412 per frame rendered and at Paragraph 0062 that the non-foveated pixel 414 is treated as a single pixel having only one color value stored per frame while also projected onto more than one pixel); 
wherein the visual information of the first region of the frame is transmitted from the central control unit to the user display device subsequent to discarding the visual information corresponding to the second region of the frame (Lu teaches at Paragraph 0060 that the encoder module 320 is configured to code the ROI image received from the ROI cropping module 310 to generate a coded bit stream. 
Lu teaches at Paragraph 0055 that the video encoder 600 further comprises a transmission module 650 configured to transmit the BL bit stream and the EL bit stream of the ROI image to a corresponding decoder. 
Ninan teaches at Paragraph 0030 that image data in other regions of the viewer’s vision field can be greatly compressed and/or down-sampled and at Paragraph 0075 that the non-focal-vision image layers may comprise pixel values of relative low spatial resolution, non-focal-vision frame rate, relatively low dynamic range, relatively narrow color gamut as transmitted in the video signal from one or more upstream devices. 
Ninan teaches at Paragraph 0072 that the reconstructed image buffer may be used to drive/render image content derived from the omni-directional image on the viewer’s display device and at Paragraph 0074 that image data in the focal-vision image layer may be cached and served out at a relatively high data rate to the downstream recipient device at upstream devices….the focal-vision image layer may comprise pixel values of widest color gamut. 
Young-provisional teaches at Paragraph 0103 that the method shown in FIG. 14 then flows to operation 1430 which serves to reconstitute higher resolution pixels associated with the lower resolution sampling region using the color values obtained via the temporal super-sampling….the method of FIG. 14 then flows to operation 1440 which serves to send the reconstituted high resolution pixels for display on a head-mounted display. Young-provisional teaches at FIG. 4 and Paragraph 0061 that the intermediate foveated region pixel 412 may still be referred to as one pixel because it is treated as a single pixel by a graphics pipeline for at least part of the rendering process. For example, the graphics pipeline of a VR system may store only one color value for pixel 412 per frame rendered and at Paragraph 0062 that the non-foveated pixel 414 is treated as a single pixel having only one color value stored per frame while also projected onto more than one pixel).
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have discarded the visual information corresponding to the peripheral region other than the focus region by down-sampling the pixels of the peripheral region before transmission from the host device to the HMD device so that the pixels of the peripheral region have been discarded/removed by the host device prior to the transmission to improve the bandwidth during transmission. One of the ordinary skill in the art would have been motivated to have improved the transmission bandwidth after down-sampling the pixels of the peripheral image of the image prior to the transmission. 
Re Claim 2: 

Ninan further teaches the claim limitation that the obtaining step is performed subsequent to transmitting the visual information from the central control unit to the user display device ( 
Ninan teaches at Paragraph 0072 that the reconstructed image buffer may be used to drive/render image content derived from the omni-directional image on the viewer’s display device and at Paragraph 0074 that image data in the focal-vision image layer may be cached and served out at a relatively high data rate to the downstream recipient device at upstream devices….the focal-vision image layer may comprise pixel values of widest color gamut. 
Ninan teaches at Paragraph 0075-0080 that image data in the non-focal vision image layers may be cached and served out at a relatively low data rate to the downstream recipient device…the non-focal-vision image layers may comprise pixel values of relatively narrow color gamut…spatial up-sampling may be applied to the pixel values in the non-focal vision image layers before the up-sampled pixel values are rendered in the viewer’s display device and at Paragraph 0088 that the remaining image layers in the plurality of image layers corresponding to the viewer’s non-focal-vision regions can be set in the decreasing order of color representation accuracy and at Paragraph 0096 that the not all the necessary pixel values for rendering operations are provided in the second image data in the second image layer and/or in the third image data in the third image layer and at Paragraph 0113 that color spaces used to encode the second image data and/or the third image data may be smaller and/or contain fewer primary colors than a color spaced used to encode the first image data and at Paragraph 0119 that up-sampling operation is performed on the second image layer as received by the recipient device from the video signal as the second image layer may not comprise all pixel values at all pixel position in the mid-peripheral region of the viewer’s vision field and at Paragraph 0120 that the additional image layers for peripheral vision field regions may have less color information).  
Re Claim 3: 
The claim 1 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the replacement visual information for display in the second portion of the screen is obtained by one or more of the following devices; a graphics processing unit; an encoder; a transmitter; processing means at the central control unit; a receiver; a decoder; a rasteriser; a display; and/or processing means at the user display device. 
Ninan teaches that the replacement visual information for display in the second portion of the screen is obtained by one or more of the following devices; a graphics processing unit; an encoder; a transmitter; processing means at the central control unit; a receiver; a decoder; a rasteriser; a display; and/or processing means at the user display device.
Ninan teaches the claim limitation of an encoder (Ninan teaches at Paragraph 0165 that the image layers encoded with different spatial resolution); a decoder (Ninan teaches at Paragraph 0166 the omnidirectional video content is decoded and composited from image layers); a transmitter (Ninan teaches at Paragraph 0165 that transmit the overall video stream via bidirectional data flow 314 to a video streaming client); processing means at the central control unit (Ninan teaches at Paragraph 0165 that the image layer generator comprises software, hardware, a combination of software and hardware etc. configured to determine a viewer’s view direction, generate an overall video stream comprising different video sub-streams for plurality of image layers); a receiver (Ninan teaches at Paragraph 0156 the image layer receiver 316 configured to…receive an overall video stream comprising different video sub-streams for plurality of image layers encoded with different spatial resolutions); a rasterizer (Ninan teaches at Paragraph 0158 that the image rendering system is configured to generate omnidirectional video content to be rendered on the user’s display….layered represetations of omnidirectional images….may be stitched or composited together to form a unified imagery); and/or processing means at the user display device (Ninan teaches at Paragraph 0166 an image rendering device comprises software, hardware, a combination of software and hardware, etc. configured to perform display management operations on omnidirectional video content to be rendered on the image displays). 

Re Claim 4: 
The claim 4 encompasses the same scope of invention as that of the claim 3 except additional claim limitation that the obtaining step is dynamically assigned to at least one of the devices based on the load, performance, and/or bandwidth corresponding to the devices. 
Ninan further teaches the claim limitation that the obtaining step is dynamically assigned to at least one of the devices based on the load, performance, and/or bandwidth corresponding to the devices (Ninan teaches at Paragraph 0071 that individual sizes of image layers and/o corresponding buffers used to store the image layers may be reshaped or resized dynamically based on one or more of network latencies, network bandwidth, etc. 
Ninan teaches at Paragraph 0075-0080 that image data in the non-focal vision image layers may be cached and served out at a relatively low data rate to the downstream recipient device…the non-focal-vision image layers may comprise pixel values of relatively narrow color gamut…spatial up-sampling may be applied to the pixel values in the non-focal vision image layers before the up-sampled pixel values are rendered in the viewer’s display device and at Paragraph 0088 that the remaining image layers in the plurality of image layers corresponding to the viewer’s non-focal-vision regions can be set in the decreasing order of color representation accuracy and at Paragraph 0096 that the not all the necessary pixel values for rendering operations are provided in the second image data in the second image layer and/or in the third image data in the third image layer and at Paragraph 0113 that color spaces used to encode the second image data and/or the third image data may be smaller and/or contain fewer primary colors than a color spaced used to encode the first image data and at Paragraph 0119 that up-sampling operation is performed on the second image layer as received by the recipient device from the video signal as the second image layer may not comprise all pixel values at all pixel position in the mid-peripheral region of the viewer’s vision field and at Paragraph 0120 that the additional image layers for peripheral vision field regions may have less color information). 

Re Claim 6: 
The claim 6 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the replacement visual information of the second region is generated anew, optionally wherein the generated replacement visual information is based, at least in part, on the visual information of the first or second region, or an average colour of at least part of the first or second region. 
Ninan/Young further teaches the claim limitation that the replacement visual information of the second region is generated anew, optionally wherein the generated replacement visual information is based, at least in part, on the visual information of the first or second Young-provisional teaches at Paragraph 0103 that the method shown in FIG. 14 then flows to operation 1430 which serves to reconstitute higher resolution pixels associated with the lower resolution sampling region using the color values obtained via the temporal super-sampling….the method of FIG. 14 then flows to operation 1440 which serves to send the reconstituted high resolution pixels for display on a head-mounted display. Young-provisional teaches at FIG. 4 and Paragraph 0061 that the intermediate foveated region pixel 412 may still be referred to as one pixel because it is treated as a single pixel by a graphics pipeline for at least part of the rendering process. For example, the graphics pipeline of a VR system may store only one color value for pixel 412 per frame rendered and at Paragraph 0062 that the non-foveated pixel 414 is treated as a single pixel having only one color value stored per frame while also projected onto more than one pixel. 
Ninan teaches at Paragraph 0079 that the non-focal vision image layers may provide in the viewer’s peripheral vision pixel values of….relatively narrow color gamut and at Paragraph 0085 that based on a specific vision field region to which each image layer in the plurality of image layers corresponds, the one or more upstream devices may generate a set of pixel values for pixels represented in the image layer. 
 Ninan teaches at Paragraph 0075-0080 that image data in the non-focal vision image layers may be cached and served out at a relatively low data rate to the downstream recipient device…the non-focal-vision image layers may comprise pixel values of relatively narrow color gamut…spatial up-sampling may be applied to the pixel values in the non-focal vision image layers before the up-sampled pixel values are rendered in the viewer’s display device and at Paragraph 0088 that the remaining image layers in the plurality of image layers corresponding to the viewer’s non-focal-vision regions can be set in the decreasing order of color representation accuracy and at Paragraph 0096 that the not all the necessary pixel values for rendering operations are provided in the second image data in the second image layer and/or in the third image data in the third image layer and at Paragraph 0113 that color spaces used to encode the second image data and/or the third image data may be smaller and/or contain fewer primary colors than a color spaced used to encode the first image data and at Paragraph 0119 that up-sampling operation is performed on the second image layer as received by the recipient device from the video signal as the second image layer may not comprise all pixel values at all pixel position in the mid-peripheral region of the viewer’s vision field and at Paragraph 0120 that the additional image layers for peripheral vision field regions may have less color information). 
Re Claim 7: 
The claim 7 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that replacement visual information of the second region comprises a single colour. 
Young/Ninan further teaches the claim limitation that replacement visual information of the second region comprises a single colour (Young-provisional teaches at Paragraph 0103 that the method shown in FIG. 14 then flows to operation 1430 which serves to reconstitute higher resolution pixels associated with the lower resolution sampling region using the color values obtained via the temporal super-sampling….the method of FIG. 14 then flows to operation 1440 which serves to send the reconstituted high resolution pixels for display on a head-mounted display. Young-provisional teaches at FIG. 4 and Paragraph 0061 that the intermediate foveated region pixel 412 may still be referred to as one pixel because it is treated as a single pixel by a graphics pipeline for at least part of the rendering process. For example, the graphics pipeline of a VR system may store only one color value for pixel 412 per frame rendered and at Paragraph 0062 that the non-foveated pixel 414 is treated as a single pixel having only one color value stored per frame while also projected onto more than one pixel. 
Ninan teaches at Paragraph 0188 that the peripheral vision image layer has a peripheral vision color gamut). 

Re Claim 8: 
The claim 8 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the replacement visual information of the second region is transmitted at a lower rate than the first region, and optionally wherein the replacement visual information of the second region has a lower resolution than the first region.
Young/Ninan further teaches the claim limitation that the replacement visual information of the second region is transmitted at a lower rate than the first region, and optionally wherein the replacement visual information of the second region has a lower resolution than the first region (Young-provisional teaches at Paragraph 0103 that the method shown in FIG. 14 then flows to operation 1430 which serves to reconstitute higher resolution pixels associated with the lower resolution sampling region using the color values obtained via the temporal super-sampling….the method of FIG. 14 then flows to operation 1440 which serves to send the reconstituted high resolution pixels for display on a head-mounted display. Young-provisional teaches at FIG. 4 and Paragraph 0061 that the intermediate foveated region pixel 412 may still be referred to as one pixel because it is treated as a single pixel by a graphics pipeline for at least part of the rendering process. For example, the graphics pipeline of a VR system may store only one color value for pixel 412 per frame rendered and at Paragraph 0062 that the non-foveated pixel 414 is treated as a single pixel having only one color value stored per frame while also projected onto more than one pixel. 
Ninan teaches at Paragraph 0074 that image data in the focal-vision image layer may be cached and served out at a relatively high data rate to the downstream recipient device at upstream devices….the focal-vision image layer may comprise pixel values of the highest spatial resolution, a focal-vision frame rate…..widest color gamut. 
Ninan teaches at Paragraph 0075-0080 that image data in the non-focal vision image layers may be cached and served out at a relatively low data rate to the downstream recipient device…the non-focal-vision image layers may comprise pixel values of lower spatial resolution, lower frame rate, lower color gamut…spatial up-sampling may be applied to the pixel values in the non-focal vision image layers before the up-sampled pixel values are rendered in the viewer’s display device and at Paragraph 0088 that the remaining image layers in the plurality of image layers corresponding to the viewer’s non-focal-vision regions can be set in the decreasing order of color representation accuracy). 

Re Claim 14: 
The claim 14 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the position of the first region corresponds to the effective visual area of the display and the position of the second region corresponds to an area of the display outside of the effective visual area, and/or wherein the position of the first region is within the expected field of view of a user and the position of the second region is outside the expected field of view of the user.  
Ninan teaches at Paragraph 0044-0045 that the foveal region 102 may correspond to the viewer’s fovea vision and extend from zero angular degree to a first angle relative to the view direction and the paracentral region 104 may extend from the first angle to a second angle relative to the view direction…the far-peripheral region 610 may extend from the fourth angle to the edge of the vision field and at Paragraph 0087 that image layers of the omni-directional image outside the field of view that can be rendered by the viewer’s display device may be set to default spatial resolution…default color gamut, etc.. 
Young-provisional teaches at Paragraph 0103 that the method shown in FIG. 14 then flows to operation 1430 which serves to reconstitute higher resolution pixels associated with the lower resolution sampling region using the color values obtained via the temporal super-sampling….the method of FIG. 14 then flows to operation 1440 which serves to send the reconstituted high resolution pixels for display on a head-mounted display. Young-provisional teaches at FIG. 4 and Paragraph 0061 that the intermediate foveated region pixel 412 may still be referred to as one pixel because it is treated as a single pixel by a graphics pipeline for at least part of the rendering process. For example, the graphics pipeline of a VR system may store only one color value for pixel 412 per frame rendered and at Paragraph 0062 that the non-foveated pixel 414 is treated as a single pixel having only one color value stored per frame while also projected onto more than one pixel).  

Re Claim 18: 
The claim 18 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the position and relative size of the first and second region is changed based, at least in part, on the available resources. 
However, Ninan further teaches the claim limitation that the position and relative size of the first and second region is changed based, at least in part, on the available resources (Ninan teaches at Paragraph 0071 that individual sizes of image layers and/or corresponding buffers used to store the image layers may be reshaped or resized dynamically based on one or more of network latencies, bandwidth etc ). 
Re Claim 19: 
The claim 19 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the position of the second region is based, at least in part, on a radial distance from the centre of the screen.
However, Ninan further teaches the claim limitation that the position of the second region is based, at least in part, on a radial distance from the centre of the screen (Ninan teaches at FIG. 1B and Paragraph 0044 that the foveal region may correspond to the viewer’s fovea region and extend from zero angular degree to a first angle…the paracentral region 104 may extended from the first angle to a second angle. 
 Ninan teaches at Paragraph 0060 that the size and/or shape of the safety vision field region in the focal vision region can be dynamically reconfigured at runtime and can vary in a range with one or more of network bandwidth, image content, types of computing device, types of rendering environments. 
Ninan teaches at Paragraph 0071 that individual sizes of image layers and/or corresponding buffers used to store the image layers may be reshaped or resized dynamically based on one or more of network latencies, bandwidth etc ). 
Re Claim 21: 
The claim 21 encompasses the same scope of invention as that of the claim 21 except additional claim limitation of determining at least one border region in the frame of visual information, disposed between the first region and the second region; processing visual information corresponding to the at least one border region of the frame; transmitting the visual information corresponding to the at least one border region of the frame from a central control unit to a user display device subsequent to discarding the visual information corresponding to the second region of the frame; displaying the visual information corresponding to the at least one border region of the frame on a third portion of the screen disposed between the first portion and the second portion of the screen; optionally wherein the visual information corresponding to the at least one border region corresponds to the first region, second region, or is generated anew.
Ninan further teaches the claim limitation of determining at least one border region in the frame of visual information, disposed between the first region and the second region (Ninan teaches at FIG. 1B and Paragraph 0044 at least one border region 104/106 between the foveal region 102 and the mid-peripheral region 108); processing visual information corresponding to the at least one border region of the frame (Ninan teaches at Paragraph 0045 that the mid-peripheral region 108 may extend from the third angle to a fourth angle relative to the view direction); transmitting the visual information corresponding to the at least one border region of the frame from a central control unit to a user display device subsequent to discarding the visual information corresponding to the second region of the frame (Ninan teaches at Paragraph 0030 that image data in other regions of the viewer’s vision field can be greatly compressed and/or down-sampled and at Paragraph 0075 that the non-focal-vision image layers may comprise pixel values of relative low spatial resolution, non-focal-vision frame rate, relatively low dynamic range, relatively narrow color gamut as transmitted in the video signal from one or more upstream devices. 
Ninan teaches at Paragraph 0088 that the non-focal vision regions include a mid-peripheral vision field region, a far-peripheral vision field region. Ninan teaches at Paragraph 0075-0080 that image data in the non-focal vision image layers may be cached and served out at a relatively low data rate to the downstream recipient device…the non-focal-vision image layers may comprise pixel values of relatively narrow color gamut…spatial up-sampling may be applied to the pixel values in the non-focal vision image layers before the up-sampled pixel values are rendered in the viewer’s display device and at Paragraph 0088 that the remaining image layers in the plurality of image layers corresponding to the viewer’s non-focal-vision regions can be set in the decreasing order of color representation accuracy); displaying the visual information corresponding to the at least one border region of the frame on a third portion of the screen disposed between the first portion and the second portion of the screen; optionally wherein the visual information corresponding to the at least one border region corresponds to the first region, second region, or is generated anew (Ninan teaches at Paragraph 0072 that the reconstructed image buffer may be used to drive/render image content derived from the omni-directional image on the viewer’s display device and at Paragraph 0074 that image data in the focal-vision image layer may be cached and served out at a relatively high data rate to the downstream recipient device at upstream devices….the focal-vision image layer may comprise pixel values of widest color gamut and at Paragraph 0071 that each image layer in the plurality of image layers may be kept in a respective memory buffer in a plurality of memory buffers that store the plurality of image layers. 
Ninan teaches at Paragraph 0075-0080 that image data in the non-focal vision image layers may be cached and served out at a relatively low data rate to the downstream recipient device…the non-focal-vision image layers may comprise pixel values of relatively narrow color gamut…spatial up-sampling may be applied to the pixel values in the non-focal vision image layers before the up-sampled pixel values are rendered in the viewer’s display device and at Paragraph 0088 that the remaining image layers in the plurality of image layers corresponding to the viewer’s non-focal-vision regions can be set in the decreasing order of color representation accuracy).

Re Claim 29: 
The claim 29 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the screen is mounted in a headset configured to be worn on a user’s head, wherein the headset comprises two screens, each one operating as set out in any preceding claim.
Young/Ninan further teaches the claim limitation that the screen is mounted in a headset configured to be worn on a user’s head, wherein the headset comprises two screens, each one operating as set out in any preceding claim (Young-provisional teaches at Paragraph 0045 that the foveated region 106 may have a resolution R1 characterized by 1080*1200 per eye. It is inherent that HMD has two display screens. 
Young-provisional teaches at Paragraph 0103 that the method shown in FIG. 14 then flows to operation 1430 which serves to reconstitute higher resolution pixels associated with the lower resolution sampling region using the color values obtained via the temporal super-sampling….the method of FIG. 14 then flows to operation 1440 which serves to send the reconstituted high resolution pixels for display on a head-mounted display. Young-provisional teaches at FIG. 4 and Paragraph 0061 that the intermediate foveated region pixel 412 may still be referred to as one pixel because it is treated as a single pixel by a graphics pipeline for at least part of the rendering process. For example, the graphics pipeline of a VR system may store only one color value for pixel 412 per frame rendered and at Paragraph 0062 that the non-foveated pixel 414 is treated as a single pixel having only one color value stored per frame while also projected onto more than one pixel. 
Ninan teaches at Paragraph 0133 that these transfer functions may map luminance related code-words, chrominance related code-words to device-specific digital drive values use to drive the viewer’s display device….different spatial locations of one or more displays of the viewer’s display device and at Paragraph 0145 that the recipient device may combine the monoscopic image data, the residual image data, the disparity map data for the purpose of generating left and right images of a stereoscopic image, a set of images that make up a multi-view image 
Ninan teaches at Paragraph 0072 that reconstructed image may comprise image data that is actually rendered with the viewer’s display device and at Paragraph 00130 that a recipient device comprises one or more image displays that render/display one or more images, e.g., a mon-view image, a left image, a right image. Ninan teaches at Paragraph 0026 a head mounted display and at Paragraph 0036 head up display device, helmet mounted display device and at Paragraph 0145 to carry mono-scopic image data for left eye, for right eye).


Re Claim 33: 
The claim 33 is in parallel with the claim 1 in the form of an apparatus claim. The claim 33 is subject to the same rationale of rejection as the claim 1. The claim 33 further recites an apparatus for presenting visual information on a screen in a Virtual Reality or Augmented Reality (VR/AR) system comprising a central control unit and a user display device, and the apparatus, the apparatus comprising: a source of visual information; a graphics processing unit; and a screen; wherein the apparatus is configured to carry out a method [of the claim 1]. 
However, Ninan further teaches the claim limitation of an apparatus for presenting visual information on a screen in a Virtual Reality or Augmented Reality (VR/AR) system (Ninan teaches at Paragraph 0161 that the image rendering system may be used to support real time omnidirectional video applications….virtual reality, augmented reality…helmet mounted display applications, heads up display applications) comprising a central control unit and a user display device (e.g., Ninan teaches at Paragraph 0032 a video streaming server can transmit image layers in multiple video sub-streams at different resolutions to downstream recipient devices), and the apparatus, the apparatus comprising: a source of visual information (e.g., Ninan teaches at Paragraph 0071 that different memory buffers storing different image layers may be located in different computing devices of one or more content delivery networks); a graphics processing unit (e.g., Ninan teaches at Paragraph 0143 that the video streaming server may be computationally powerful enough to perform most of computations or image processing operations in an omnidirectional video application and at Paragraph 0149-0153 that a video streaming server 300 comprises an omnidirectional image processor 302 and an image layer generator 312. 
Ninan teaches at Paragraph 0073 that image processing algorithms may be selected to perform this time synchronization among the image layers of different frame rates); and a screen (Ninan teaches at Paragraph 0158 that the image rendering system is configured to generate omnidirectional video content to be rendered on the user’s display and at Paragraph 0072 that the reconstructed image buffer may be used to drive/render image content derived from the omni-directional image on the viewer’s display device); wherein the apparatus is configured to carry out a method [of the claim 1] (Ninan teaches at FIG. 4B and Paragraph 0179-0183 that the omnidirectional image processor performs the method steps). 
 
Re Claim 34: 
The claim 34 encompasses the same scope of invention as that of the claim 33 except additional claim limitation of an encoder; a decoder; a transmitter; processing means at the central control unit; a receiver; a rasteriser; and/or processing means at the user display device. 
Ninan further teaches the claim limitation of an encoder (Ninan teaches at Paragraph 0165 that the image layers encoded with different spatial resolution); a decoder (Ninan teaches at Paragraph 0166 the omnidirectional video content is decoded and composited from image layers); a transmitter (Ninan teaches at Paragraph 0165 that transmit the overall video stream via bidirectional data flow 314 to a video streaming client); processing means at the central control unit (Ninan teaches at Paragraph 0165 that the image layer generator comprises software, hardware, a combination of software and hardware etc. configured to determine a viewer’s view direction, generate an overall video stream comprising different video sub-streams for plurality of image layers); a receiver (Ninan teaches at Paragraph 0156 the image layer receiver 316 configured to…receive an overall video stream comprising different video sub-streams for plurality of image layers encoded with different spatial resolutions); a rasterizer (Ninan teaches at Paragraph 0158 that the image rendering system is configured to generate omnidirectional video content to be rendered on the user’s display….layered represetations of omnidirectional images….may be stitched or composited together to form a unified imagery); and/or processing means at the user display device (Ninan teaches at Paragraph 0166 an image rendering device comprises software, hardware, a combination of software and hardware, etc. configured to perform display management operations on omnidirectional video content to be rendered on the image displays). 

Re Claim 35: 
The claim 35 encompasses the same scope of invention as that of the claim 33 except additional claim limitation that the screen is mounted in a headset configured to be worn on a user’s head. 
Young/Ninan further teaches the claim limitation that the screen is mounted in a headset configured to be worn on a user’s head (Young-provisional teaches at Paragraph 0045 that the foveated region 106 may have a resolution R1 characterized by 1080*1200 per eye. It is inherent that HMD has two display screens. 
Young-provisional teaches at Paragraph 0103 that the method shown in FIG. 14 then flows to operation 1430 which serves to reconstitute higher resolution pixels associated with the lower resolution sampling region using the color values obtained via the temporal super-sampling….the method of FIG. 14 then flows to operation 1440 which serves to send the reconstituted high resolution pixels for display on a head-mounted display. Young-provisional teaches at FIG. 4 and Paragraph 0061 that the intermediate foveated region pixel 412 may still be referred to as one pixel because it is treated as a single pixel by a graphics pipeline for at least part of the rendering process. For example, the graphics pipeline of a VR system may store only one color value for pixel 412 per frame rendered and at Paragraph 0062 that the non-foveated pixel 414 is treated as a single pixel having only one color value stored per frame while also projected onto more than one pixel. 
Ninan teaches at Paragraph 0072 that reconstructed image may comprise image data that is actually rendered with the viewer’s display device and at Paragraph 00130 that a recipient device comprises one or more image displays that render/display one or more images, e.g., a mon-view image, a left image, a right image. Ninan teaches at Paragraph 0026 a head mounted display and at Paragraph 0036 head up display device, helmet mounted display device and at Paragraph 0145 to carry mono-scopic image data for left eye, for right eye).
Re Claim 36: 
The claim 36 encompasses the same scope of invention as that of the claim 33 except additional claim limitation of a second screen. 
Young/Ninan further teaches the claim limitation of a second screen (Young-provisional teaches at Paragraph 0045 that the foveated region 106 may have a resolution R1 characterized by 1080*1200 per eye. It is inherent that HMD has two display screens. 
Young-provisional teaches at Paragraph 0103 that the method shown in FIG. 14 then flows to operation 1430 which serves to reconstitute higher resolution pixels associated with the lower resolution sampling region using the color values obtained via the temporal super-sampling….the method of FIG. 14 then flows to operation 1440 which serves to send the reconstituted high resolution pixels for display on a head-mounted display. Young-provisional teaches at FIG. 4 and Paragraph 0061 that the intermediate foveated region pixel 412 may still be referred to as one pixel because it is treated as a single pixel by a graphics pipeline for at least part of the rendering process. For example, the graphics pipeline of a VR system may store only one color value for pixel 412 per frame rendered and at Paragraph 0062 that the non-foveated pixel 414 is treated as a single pixel having only one color value stored per frame while also projected onto more than one pixel. 
Ninan teaches at Paragraph 0072 that reconstructed image may comprise image data that is actually rendered with the viewer’s display device and at Paragraph 00130 that a recipient device comprises one or more image displays that render/display one or more images, e.g., a mon-view image, a left image, a right image. Ninan teaches at Paragraph 0026 a head mounted display and at Paragraph 0036 head up display device, helmet mounted display device and at Paragraph 0145 to carry mono-scopic image data for left eye, for right eye).
Re Claim 41: 
The claim 41 is in parallel with the claim 1 in the form of a computer program, a computer program product or computer readable medium claim. The claim 41 is subject to the same rationale of rejection as the claim 1. 
The claim 41 further recites a computer program, computer program product or computer readable medium comprising instructions for implementing a method [of claim 1]. 
However, Ninan further teaches the claim limitation of a computer program, computer program product or computer readable medium comprising instructions for implementing a method [of claim 1] (Ninan teaches at Paragraph 0204 computer system 500 also includes a main memory 506….for storing information and instructions to be executed by processor4 504..such instructions, where stored in non-transitory storage media accessible to processor 504 render computer system 500 into a special-purpose machine that is customized to perform the operations specified in the instructions). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Morein US-PGPUB No. 2019/0122642 (hereinafter Morein based on the provisional application 62/508,240’s filing date) in view of Lu et al. US-PGPUB No. 2011/0096990 (hereinafter Lu) and Ninan et al. US-PGPUB No. 2018/0176535 (hereinafter Ninan); Young et al. US-PGPUB No. 2018/0357749 (hereinafter Young based on the provisional application 62/517,835’s filing date) and Yoshino US-PGPUB No. 2012/0105612 (hereinafter Yoshino). 

Re Claim 9: 
The claim 9 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the replacement visual information of the second region comprises a colour average of at least part of the visual information of the first region. 
Ninan does not teach the claim limitation that the replacement visual information of the second region comprises a colour average of at least part of the visual information of the first region. 
Yoshino teaches the claim limitation that the replacement visual information of the second region comprises a colour average of at least part of the visual information of the first region (Yoshino teaches the pixel value determination section averaging the pixel value of the processing target pixel of the near point image….to calculate the pixel value of the processing target pixel of the synthetic image. 
Yoshino teaches at Paragraph 0089-0092 that the pixel value determination section 632 may calculate the weighted average of the pixel value In(x,y) of the processing target pixel of the near point image and the pixel value If(x,y) of the processing target pixel of the far point image…the brightness of the synthetic image can be changed smoothly by averaging the pixel values at the boundary between the in-focus area of the near point image and the in-focus area of the far point image and at Paragraph 0102 that when synthesizing the in-focus area of the near point image and the in-focus area of the far point image, appropriate brightness is obtained in the center area of the image, but the peripheral area of the image shows blown out highlights). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Yoshino’s teaching using the average pixel color value of the in-focus area to have calculated the pixel color value of the processing target pixel of the synthetic image. One of the ordinary skill in the art would have been motivated to have calculated the pixel value associated with the far point image. 
Claims 31 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Morein US-PGPUB No. 2019/0122642 (hereinafter Morein based on the provisional application 62/508,240’s filing date) in view of Lu et al. US-PGPUB No. 2011/0096990 (hereinafter Lu) and Ninan et al. US-PGPUB No. 2018/0176535 (hereinafter Ninan); Young et al. US-PGPUB No. 2018/0357749 (hereinafter Young based on the provisional application 62/517,835’s filing date) and Spitzer et al. US-PGPUB No. 2012/0105612 (hereinafter Spitzer). 
Re Claim 31: 

Ninan further teaches the claim limitation that the method is carried out independently in respect of visual information to be presented on each of the two screens (Ninan teaches at Paragraph 0133 that these transfer functions may map luminance related code-words, chrominance related code-words to device-specific digital drive values use to drive the viewer’s display device….different spatial locations of one or more displays of the viewer’s display device may use different DM metadata to perform the mapping of the luminance related code-words, chrominance related code-words, etc. and at Paragraph 0145 that the recipient device may combine the monoscopic image data, the residual image data, the disparity map data for the purpose of generating left and right images of a stereoscopic image, a set of images that make up a multi-view image 
Ninan teaches at Paragraph 0072 that reconstructed image may comprise image data that is actually rendered with the viewer’s display device and at Paragraph 00130 that a recipient device comprises one or more image displays that render/display one or more images, e.g., a mon-view image, a left image, a right image. Ninan teaches at Paragraph 0026 a head mounted display and at Paragraph 0036 head up display device, helmet mounted display device and at Paragraph 0145 to carry mono-scopic image data for left eye, for right eye).
Spizer teaches the claim limitation that the apparatus is configured to carry out the method independently in respect of visual information to be presented on each of the two screens (Spitzer FIG. 2). 

Re Claim 37: 
The claim 37 encompasses the same scope of invention as that of the claim 36 except additional claim limitation that the apparatus is configured to carry out the method independently in respect of visual information to be presented on each of the two screens.
Ninan at least suggests the claim limitation that the apparatus is configured to carry out the method independently in respect of visual information to be presented on each of the two screens (Ninan teaches at Paragraph 0133 that these transfer functions may map luminance related code-words, chrominance related code-words to device-specific digital drive values use to drive the viewer’s display device….different spatial locations of one or more displays of the viewer’s display device may use different DM metadata to perform the mapping of the luminance related code-words, chrominance related code-words, etc. and at Paragraph 0145 that the recipient device may combine the monoscopic image data, the residual image data, the disparity map data for the purpose of generating left and right images of a stereoscopic image, a set of images that make up a multi-view image 
Ninan teaches at Paragraph 0072 that reconstructed image may comprise image data that is actually rendered with the viewer’s display device and at Paragraph 00130 that a recipient device comprises one or more image displays that render/display one or more images, e.g., a mon-view image, a left image, a right image. Ninan teaches at Paragraph 0026 a head mounted display and at Paragraph 0036 head up display device, helmet mounted display device and at Paragraph 0145 to carry mono-scopic image data for left eye, for right eye).
Spizer teaches the claim limitation that the apparatus is configured to carry out the method independently in respect of visual information to be presented on each of the two screens (Spitzer FIG. 2). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated the two display controllers independently for the two display screens. One of the ordinary skill in the art would have been motivated to have provided two separate display controllers for the two display screens of the HMD. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIN CHENG WANG whose telephone number is (571)272-7665.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JIN CHENG WANG/Primary Examiner, Art Unit 2613